Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                      Remarks
This Office Action fully acknowledges Applicant’s remarks filed on October 28th, 2022.  Claims 1-9 and 18-22 are pending.  Claims 1-8 and 19-21 are withdrawn from consideration.  Claims 5 and 10-17 are canceled.  Claim 22 is newly added.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 28th, 2022 has been entered.
 





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 9, 18, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation “the light quantity” lacks proper antecedent basis in the claims.
By this, it is unclear what is being adjusted.  Does Applicant intend to recite in the “irradiating the cell with the light source light with a quantity of light..?” (in lieu of the present “an amount of.”

Even assuming the above correction to provide proper antecedent basis to the recitation “light quantity,” the metes and bounds of the light quantity adjustment process recited herein are indefinitely understood.

While “calculating a base count obtained when the light quantity is 0” is assumed as a number of photons reaching the detector while the light source is turned off/not in operation as a measure of background light impinging upon the detector, it is not clear what is meant by “adding the base count to the light quantity received.”
Notably, “the light quantity received” lacks proper antecedent basis in the claims.  
Is “the light quantity received” drawn to the value found in the prior “detecting, by the detector, light which radiates…?”
Further, clarification is required in providing parallel and common units of measurement such that the addition has proper and clear basis, wherein an addition requires adding between values of the same unit of measurement.

Additionally, the step of “adjusting the light quantity of the light source by controlling a driving circuit of the LED” is not understood in what actual adjustment is carried out.
This step has no connection with the prior baseline measurements of the calculated base count, and added base count to the light quantity received (even assuming proper antecedent basis corrections to the claim).  This step merely speaks to the architectural means of adjustment, herein the driving of the current of the LED.
Is the adjustment with respect to the initial “irradiating the cell with an amount of light(assumed as a light quantity) at a wavelength of 700nm is now applied with an added light quantity equal to the base count added to the light quantity received in the subsequent detecting step, and the cell is subsequently irradiated with this adjusted light quantity?

Lastly, and stemming separately from the above issues of clarity, the step of “determining the predetermined value based on the grain size and concentration of the standard solution” is not understood.  The step has no clear connection with the other steps of the “adjusting” and it is unclear how this additional factor is utilized in combination with the other baseline measurement and added baseline to the light received so as to “adjust the light quantity such that the detector outputs a predetermined value.”
In fact, this step of “determining the predetermined value based on the grain size and concentration of the standard solution” is self-referencing back to the original set forth premise of the “adjusting the light quantity…wherein the method to adjust the light quantity comprises…” process that is set forth for yielding a predetermined value at the detector, which further confounds its relationship in the methodology.
Further, the solvent has bee prior-established as a glycerin aqueous solution containing 15-25% by weight glycerin. Is this same solvent being referenced in this “determining” step with respect to the concentration of the standard solution?
Secondarily to this, it should be noted that “concentration” should be recited in parallel units (i.e. does the concentration represent the percentage by weight).

	Further, the metes and bounds of newly-added claim 22 are indefinitely defined.  Independent claim 9 establishes a standard solution and specifies that the solvent in the standard solution is glycerin aqueous solution containing 15% to 25% by weight glycerin.  Is this additional solvent that is added in a further step to the method?  Is this the same solvent as the aqueous glycerin solution and more specifically providing 25% as the particular point in the prior-established 15-25% range?  Clarification is required.


Allowable Subject Matter
Claims 9, 18, and 22 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record, namely Yogi, Ziege, and Bowsher and  does not teach or fairly suggest, as best understood herein, a method of adjusting a light quantity of a light source, as particularly recited in claim 1, which includes adjusting the light quantity of the light source such that the detector outputs a predetermined value by way of the steps of “calculating...,” “adding..,” “determining…,” and “adjusting…” as recited therein.



Response to Arguments
Applicant's arguments filed October 28th, 2022 have been fully considered but they are not persuasive.
Examiner asserts that, as discussed above, the amended claims are rejected under 35 USC 112b/2nd paragraph for the reasons discussed above in the body of the action.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL N TURK whose telephone number is (571)272-8914. The examiner can normally be reached M-F 930-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL N TURK/Primary Examiner, Art Unit 1798